


Exhibit 10.66

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

 

 

Firm-Fixed-Price

 

 

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

P00006

3. EFFECTIVE DATE

2008 OCT 20

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

CODE

W56HZV

CODE

S1103A

 

 

6. ISSUED BY

 

U.S. ARMY TACOM LCMC

AMSTA-AQ-ADED

REBECCA TABOR (586) 574-6290

WARREN, MICHIGAN 48397-5000

HTTP://CONTRACTING.TACOM.ARMY.MIL

WEAPON SYSTEM: WPN SYS: UR

EMAIL: REBECCA.TABOR@US.ARMY.MIL

7. ADMINISTERED BY (If other than Item 6)

 

DCMA ATLANTA

2300 LAKE PARK DRIVE SUITE 300

SMYNRA, GA 30080

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

 

FORCE PROTECTION INDUSTRIES, INC.

9801 HIGHWAY 78

LADSON, SC 29456-3802



TYPE BUSINESS: Large Business Performing in U.S.

 

9A. AMENDMENT OF SOLICITATION NO.

 

 

 

9B. DATED (SEE ITEM 11)

 

 

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

W56HZV-08-C-0028

 

 

 

CODE: 1EFH8

FACILITY CODE

 

10B. DATED (SEE ITEM 13)

2007NOV02

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

o

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer.

 

 

¨ is extended.   ¨ is not extended.

 

 

Offer must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning            copies of the
amendments; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers.  FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PROIR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12.

ACCOUNTING AND APPROPRIATION DATA (If required)
ACRN: AB NET INCREASE: $12,858,541.29

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

KIND MOD CODE: 6

     It Modifies The Contract/Order No. As Described In Item 14.

 

o

A.   This Change Order Is Issued Pursuant
To:                                         The Changes Set Forth In Item 14 Are
Made In

The Contract Order No. In Item 10A.

 

 

o

B.   The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation date, etc.) Set Forth
In Item 14, Pursuant To The Authority Of FAR 43.103(b).

 

 

o

C.   This Supplemental Agreement Is Entered Into Pursuant To Authority Of:

 

 

x

D.   Other (Specify type of modification and authority)  Exercise Option

 

E.  IMPORTANT:  Contractor

x is not,

¨ is required to sign this document and return            copies to the issuing
office.

 

14.

DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

SEE SECOND PAGE FOR DESCRIPTION

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

DAMON WALSH, EVP

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

VICTOR J. VAUGHN
VICTOR.VAUGHN@US.ARMY.MIL   (586)574-8283

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 /s/ Damon Walsh

 

17 OCT 08

By 

/s/ Victor J. Vaughn

 

2008 OCT 20

 (Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

 

 

 

 

NSN 7540-01-152-8070

30-105-02

STANDARD FORM 30 (Rev. 10-83)

PREVIOUS EDITIONS UNUSABLE

 

Prescribed by GSA FAR (48 CFR) 53.243

 

1

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028                  MOD/AMD P00006

 

 

 

 

 

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, INC.

 

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION A - SUPPLEMENTAL INFORMATION

 

1. The purpose of this Modification P00006 to Contract W56HZV-08-C-0028 is to
incorporate the following into this contract:

 

SECTION B:

 

CLIN 1200AA, Buffalo A2, add 27 each, with a Not to Exceed unit price of $[***]
each.

 

SECTION J:

 

Attachment 0001, Buffalo A2 Purchase Description 2373 dated 23 September 2008
has replaced Purchase       Description 2373 dated 06 April 2007.

 

2. As a result of this modification, the total dollar amount of the contract is
increased by $[***] from $[***] to $42,657,418.55 by this modification. The Not
to Exceed amount of this contract is increased by $[***] from $[***] to
$39,834,895.00.

 

3. All other contract terms and conditions remain unchanged and in full force
and effect.

 

 

*** END OF NARRATIVE A0007 ***

 

 

FORCE PROTECTION INDUSTRIES, INC’S SUBCONTRACTING PLAN DATED           THROUGH  
         IS APPROVED AND INCORPORATED BY REFERENCE INTO CONTRACT
W56HZV-08-C-0028. THE PLAN IS CONTAINED WITHIN THE CONTRACT FOLDER.

 

 

*** END OF NARRATIVE A0008 ***

 

2

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028                  MOD/AMD P00006

 

 

 

 

 

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, INC.

 

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The following equipment contained in Contract Line Numbers (CLINs) are numbered
in the following manner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The first digit of the CLIN is the Order Period number.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The following definition apply to the entire solicitation and resulting
contract:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Ordering Period is the date and award through 365 days from the date of
the award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second Ordering Period - Option is 366 days from the date of the award through
731 days from the date of award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Third Ordering Period - Option is 732 days from the date of award through 1097
days from the date of the award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fourth Ordering Period - Option is 1098 days from the date of award through 1463
days from the date of award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fifth Ordering Period - Option is 1464 days from the date of award through 1829
days from the date of award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The minimum guaranteed quantity for this contract is 7 vehicles. The maximum
quantity of 180 vehicles. Any quantity up to the maximum quantity for each CLIN
may be ordered any time before the expiration of this contract.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: The price applicable to an individual option is the price for the ordering
period in which the option is exercised. The delivery date does not determine
the ordering period.

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028                  MOD/AMD P00006

 

 

 

 

 

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, INC.

 

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

(End of narrative A001)

 

NSN: 9999-99-999-9999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1200

 

SECURITY CLASS: Unclassified

 

BUFFALO A2 NSN:  2320-01-567-4930

 

(End of narrative A002)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST ORDERING PERIOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1200AA

 

NOUN: BUFFALO A2
PRON: P186M0902T  PRON AMD: 01  ACRN: AB

AMS CD: 51108360009

 

27

 

EA

 

$UNDEFINITIZED

 

$[***]

 

 

 

 

 

 

 

 

NOT TO EXCEED

 

$[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Estimated quantity for 1st Ordering Period:  7 each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicles shall be manufactured in accordance with Purchase Description 2373 (See
Attachment 001).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

INSPECTION: Origin

ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV8266G800

 

Y00000

 

M

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

001

 

8

 

28-FEB-2009

 

 

 

 

 

 

 

 

 

 

 

002

 

8

 

31-MAR-2009

 

 

 

 

 

 

 

 

 

 

 

003

 

8

 

30-APR-2009

 

 

 

 

 

 

 

 

 

 

 

004

 

3

 

29-MAY-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028                  MOD/AMD P00006

 

 

 

 

 

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, INC.

 

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

 

 

PRON/

 

 

 

 

 

 

 

 

 

 

 

LINE

 

AMS/CD/

 

 

 

OBLG STAT/

 

 

 

INCREASE/DECREASE

 

CUMULATIVE

 

ITEM

 

MIPR

 

ACRN

 

JOB ORD NO

 

PRIOR AMOUNT

 

AMOUNT

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1200AA

 

P186M0902T

 

AB

 

1

 

$

0.00

 

$

[***]

 

$

[***]

 

 

 

51108360009

 

 

 

8ZCBM3

 

 

 

 

 

 

 

 

 

A18P50091CM3

 

 

 

 

 

 

 

 

 

 

 

 

SERVICE

 

NET CHANGE

 

 

 

ACCOUNTING

 

INCREASE/DECREASE

 

NAME

 

BY ACRN

 

ACCOUNTING CLASSIFICATION

 

STATION

 

AMOUNT

 

Army

 

AB

 

21 82035000081C1C09P51108331E S20113

 

W56HZV

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

12,858,541.29

 

 

 

 

PRIOR AMOUNT

 

INCREASE/DECREASE

 

CUMULATIVE

 

 

 

OF AWARD

 

AMOUNT

 

OBLIG AMT

 

NET CHANGE FOR AWARD:

 

$

[***]

 

$

[***]

 

$

42,657,418.55

 

 

ACRN

 

EDI ACCOUNTING CLASSIFICATION

 

 

 

 

AB

 

21 081020350000

S20113

81C1C095110836000931E1

 

8ZCBM3S20113

 

W56HZV

 

5

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028                  MOD/AMD P00006

 

 

 

 

 

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, INC.

 

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION I - CONTRACT CLAUSES

 

Status

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

I-1 CHANGED

 

52.216-24

 

LIMITATION OF GOVERNMENT LIABILITY

 

APR/1984

 

(a) In performing this undefinitized contract action, the Contractor is not
authorized to make expenditures or incur obligations exceeding $[***] dollars.

 

(b) The maximum amount for which the Government shall be liable for this
undefinitized contract action is terminated is $[***] dollars.

 

(End of Clause)

 

I-2 CHANGED

 

252.217-7027

 

CONTRACT DEFINITIZATION

 

OCT/1998

 

(a) A Firm Fixed price contract is contemplated. The Contractor agrees to begin
promptly negotiating with the Contracting Officer the terms of definitive
contract that will include (1) all clauses required by the Federal Acquisition
Regulation (FAR) on the date of execution of the undefinitized contract action,
(2) all clauses required by law on the date of execution of the definitive
contract action, and (3) any other mutually agreeable clauses, terms, and
conditions. The Contractor agrees to submit a fixed price proposal and cost or
pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract action is as follows:

 

Buffalo A2:

 

 

 

Target Date for Definitization

05 February 2009

Submission of Proposal

18 October 2008

Beginning of Negotiation

15 November 2008

Submission of Cost and Pricing Information

18 October 2008

Completion of Negotiation

30 December 2008

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with Subpart 15.4
and Part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officers determination of price or fee, the contract
shall be governed by

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii) All clauses required by law as of the date of the Contracting Officers
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized action.

 

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated Firm Fixed price in no event to exceed $[***] for the
basic quantities.

 

(End of clause)

 

6

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

Reference No. of Document Being Continued

PIIN/SIIN  W56HZV-08-C-0028                  MOD/AMD P00006

 

 

 

 

 

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, INC.

 

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION J - LIST OF ATTACHMENTS

 

List of Addenda

 

Title

 

Date

 

Number of Pages

 

Transmitted by

Attachment 0001

 

Purchase Description 2373

 

23-SEP-2008

 

048

 

ELECTRONIC IMAGE

 

7

--------------------------------------------------------------------------------
